           Case 1:20-cr-00667-VEC Document 83 Filed 04/30/21 Page 1 of 1


        ZMO Law PLLC
MEMO ENDORSED
                                                           April 30, 2021
 Via ECF

 Hon. Valerie E. Caproni                         USDC SDNY
 Southern District of New York                   DOCUMENT
 United States Courthouse                        ELECTRONICALLY FILED
 40 Foley Square                                 DOC #:
 New York, NY 10007                              DATE FILED: 4/30/2021

        RE: United States v. Stanley Hampton, 20 Cr. 667

 Dear Judge Caproni:

    This office represents Stanley Hampton in the above-captioned matter. We write to
 request a modification of Mr. Hampton’s release conditions to remove the home detention
 requirement and replace it with a curfew enforced through electronic monitoring. I have
 spoken to Pretrial Services Officer, Ashley Cosme, who does not object to this request as
 long as Pretrial Services is permitted to set the curfew time. I have also spoken to the
 Government, which defers to Pretrial.

    Mr. Hampton was released on bond on December 21, 2020. Since his release, Mr.
 Hampton has gained full-time employment at a food warehouse and has been blessed with
 a newborn son. Mr. Hampton has remained compliant with the conditions of his release,
 but his current release conditions make it difficult for him to commute to and from work
 and to help run errands for his child. Therefore, I respectfully request that Mr. Hampton’s
 home detention condition be lifted and that he instead be subject to a curfew, at a time
 set by Pretrial Services, enforced by electronic monitoring.

    Thank you for your attention to this case.

                                                  Very truly yours,
Application GRANTED.

SO ORDERED.                                       Victoria Nicole Medley
                                                  Victoria Nicole Medley
                          4/30/2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
      CC:    Christopher Clore (via ECF)

       PTO Ashley Cosme (via email)


        260 Madison Avenue, 17th Floor • New York, NY 10016
                 (212) 685-0999 • info@zmolaw.com
                         www.zmolaw.com
